Citation Nr: 0813649	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-10 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
70 percent for psychiatric disability from February 7, 1992, 
through May 3, 1992.  

2.  Entitlement to an initial disability rating higher than 
30 percent for psychiatric disability from November 1, 1992, 
through September 22, 2000.

3.  Entitlement to an initial disability rating higher than 
70 percent for psychiatric disability from September 23, 
2000, through July 12, 2004.  

4.  Entitlement to an initial disability rating higher than 
20 percent for residuals of a gunshot wound to the chest.

5.  Entitlement to special monthly compensation (SMC) based 
on the need of regular aid and attendance.




REPRESENTATION

Appellant represented by:	Peter J. Sebekos, attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to June 
1954.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

A motion to advance this case on the docket was granted by 
the Board in July 2006.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

This matter was previously before the Board, and adjudicated 
in a decision dated in September 2006.  In that decision, the 
Board granted a 20 percent rating (increased from 10 percent) 
for residuals of a gunshot wound to the chest, granted a 70 
percent rating for psychiatric disability from February 7, 
1992, through May 3, 1992, and from September 23, 2000 
through July 12, 2004 (increased from 30 percent), and 
granted a 100 percent rating for psychiatric disability from 
July 13, 2004 (increased from 30 percent).  The Board also 
denied a rating higher than 30 percent for psychiatric 
disability from November 1, 1992, through September 22, 2000.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  

In an Order dated in June 2007, the Court vacated the Board 
decision to the extent that it denied a rating in excess of 
70% for a psychiatric disability from February 7, 1992, 
through May 3, 1992, and from September 23, 2000, through 
July 12, 2004, and a rating in excess of 20 % for residuals 
of a gunshot wound to the chest from May 4, 1992.  Those 
issues were remanded to the Board for action consistent with 
the Court's Order.  The appeal as to all other issues was 
dismissed by the Court.  

In September 2007, the Board remanded the issues included in 
the Court's June 2007 Order for additional evidentiary 
development.  

In November 2007, the Court amended its June 2007 Order, nunc 
pro tunc, to include in its prior Remand that portion of the 
Board's September 2006 decision which denied a rating higher 
than 30 percent for psychiatric disability from November 1, 
1992, through September 22, 2000.  


FINDINGS OF FACT

1.  From February 7, 1992, through May 3, 1992, the social 
and industrial impairment from the psychiatric disability 
most nearly approximated severe.  

2.  From November 1, 1992, through November 7, 1996, the 
social and industrial impairment from the psychiatric 
disability most nearly approximated definite.

3.  From November 8, 1996, through September 22, 2000, the 
veteran's psychiatric disability was productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

4.  From September 23, 2000, through July 12, 2004, the 
veteran's psychiatric disability was manifested by 
occupational and social impairment, which most nearly 
approximated deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.

5.  The veteran's residuals of a gunshot wound to the chest 
are manifested by retained metallic fragments in the left 
lung.

6.  The veteran's service connected disabilities have 
resulted in physical and mental incapacity, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.  


CONCLUSIONS OF LAW

1.  From February 7, 1992, through May 3, 1992, the criteria 
for a disability rating higher than 70 percent for a 
psychiatric disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996); 38 C.F.R. § 4.7 (2007).

2.  From November 1, 1992, through September 22, 2000, the 
criteria for a disability rating higher than 30 percent for a 
psychiatric disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2007); 

3.From September 23, 2000, through July 12, 2004, the 
criteria for a disability rating higher than 70 percent for a 
psychiatric disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2007); 


4.  The criteria for a disability rating higher than 20 
percent for residuals of a gunshot wound to the chest are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6845 (2007); 38 C.F.R. §§ 4.7, 4.73, 
Diagnostic Code 5321 (2007).

5.  The criteria for SMC based on the need of regular aid and 
attendance are met.  38 U.S.C.A. § 1114 (l) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.350, 3.352 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased initial disability ratings 
for his service-connected psychiatric/mental disability, and 
for residuals of a gunshot wound to the chest.  The veteran 
is also seeking SMC based on the need of regular aid and 
attendance.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's service connection claims were received in June 
1992 and initially adjudicated in March 1996, long before the 
enactment of the VCAA in November 2000.  The originating 
agency provided the appellant with the notice required under 
the VCAA, including notice that he should submit any 
pertinent evidence in his possession, by letters mailed in 
August 2001 and June 2005.  In addition, notice concerning 
the effective-date elements of the claims was provided by 
letter mailed in August 2006.  The notice required for the 
SMC claim was provided in March 2007.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims in 
March 2008.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of any claim 
would have been different had VCAA notice been provided at an 
earlier time.  

The Board also notes that service medical records and 
pertinent VA medical records have been obtained.  The 
appellant has also submitted numerous private medical 
records.  Neither the appellant nor his representative has 
identified any outstanding evidence, to include medical 
records, that might be pertinent to the claims.  The Board is 
also unaware of any such outstanding evidence. 

In response to the Board's September 2007 Remand, two medical 
opinions were obtained.  As will be discussed in more detail 
below, both reviewing physicians addressed the questions 
posed on remand.  While the January 2008 opinion was 
ultimately inconclusive, the physician stated that the 
requested opinion could not be provided without resorting to 
speculation.  He did not suggest that additional examination, 
testing or other evidence would be of assistance.  The Board 
therefore finds that its remand instructions have been 
fulfilled to the extent possible, and a decision may now be 
reached.  

As noted in the Introduction, in November 2007, the Court 
amended its June 2007 Order.  The Board finds that no 
additional evidentiary development is necessary to comply 
with the amended Order, and this also appears to be the 
opinion of the veteran's attorney, as stated in a December 
2007 letter.

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board will address the 
merits of the claims.  

Legal Criteria

Disability Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

Schedular Criteria for Mental Disorders

Under the former schedule, generalized anxiety disorder 
warrants a 100 rating if the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such a 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
if the disorder results in a demonstrable inability to 
maintain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).

A 70 percent rating is assigned if the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence as to result in severe 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

A 50 percent evaluation is assigned if the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996).

A 30 percent rating is warranted if the disorder results in 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996).

A 10 percent rating is warranted when the manifestations of 
the disability are less than those required for a 30 percent 
rating but there is emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

VA has interpreted "definite" to mean "distinct, 
unambiguous, and moderately large in degree."  VAOPGCPREC 9-
93 (Nov. 9, 1993).

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  The emotionally sick veteran with a good 
work record is not to be under evaluated, nor is a veteran to 
be over-evaluated on the basis of a poor work record not 
supported by the psychiatric disability picture.  It is for 
this reason that great emphasis is placed upon the full 
report of the examiner, descriptive of actual symptomatology.  
The record of the history and complaints is only preliminary 
to the examination.  The objective findings and the 
examiner's analysis of the symptomatology are the essentials.  
38 C.F.R. § 4.130 (1996).  

Under the current schedule, a 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2007).

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9400.

A 10 percent rating is warranted for generalized anxiety 
disorder if there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress or where the symptoms are controlled by 
continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 
9400.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2007).

Special Monthly Compensation

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002), 38 C.F.R. § 3.350(b) (2007).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Psychiatric/Mental Disability

(i.) Preliminary Matters

As discussed in the Introduction, in June 2007, the Court 
vacated those portions of the Board's September 2006 decision 
which denied entitlement to an initial rating for 
psychiatric/mental impairment in excess of 70 percent from 
February 7, 1992, through May 3, 1992, and from September 23, 
2000 through July 12, 2004, as well as entitlement to an 
initial rating in excess of 30 percent from November 1, 1992, 
through September 22, 2000.  

The reasons for the Court's remand, as stipulated in a joint 
motion of the parties, were that the Board failed to consider 
records indicating that the veteran was entitled to VA aid 
and attendance benefits, along with special monthly pension 
at the housebound rate, and that he had been rated 100 
percent disabled for pension purposes, due to major 
depression, with history of a fracture of the skull, vertigo, 
headaches, and panic attacks.  The Board also did not address 
the RO's October 1994 statement that, due to the severity of 
the veteran's nervous condition, he cannot be left alone.  In 
addition, the Board did not discuss a June 1994 medical 
statement in support of the claim for aid and attendance 
benefits indicating that the veteran has severe panic attacks 
when left alone and he is unable to care for himself in any 
way due to mental instability and physical ailments.  These 
reasons all pertain to the period from November 1, 1992, 
through September 22, 2000, in which a 30 percent rating is 
currently assigned, and they will be addressed in conjunction 
with that discussion.

It is now well-settled law that a remand by the Court is not 
merely for the purpose of rewriting an opinion so that it 
will superficially comply with the requirements to provide a 
comprehensive statement of the reasons or bases for its 
decision.  See Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991).  The Board's analysis has been undertaken with that 
directive in mind.

As a result of the Board's September 2006 decision, the 
veteran is currently assigned a 70 percent disability rating 
from February 7, 1992, through May 3, 1992, and from 
September 23, 2000, through July 12, 2004.  He is currently 
assigned a 30 percent rating from November 1, 1992, through 
September 22, 2000.  He is seeking a 100 percent rating for 
those periods.  

Although the veteran has multiple psychiatric/mental 
diagnoses, with the exception of eating disorders, all mental 
disorders, including PTSD, major depressive disorder and 
anxiety disorders, are rated under the same criteria in the 
rating schedule, which are set out above.  As the diagnosed 
disorders in this case are manifested by similar 
symptomatology, separate disability ratings cannot be 
assigned without violating the general prohibition against 
pyramiding.  See 38 C.F.R. § 4.14 (2007).  

During the pendency of this claim, the criteria for 
evaluating psychiatric disorders were revised, effective 
November 7, 1996.  

In VAOPGCPREC 7- 2003, the General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision from their effective 
date.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

The Board also notes that the grant of service connection in 
October 2003 was based on aggravation of a pre-existing 
psychiatric/mental disability due to VA treatment in March 
1990 under 38 U.S.C. § 1151.  While the veteran's 
psychiatric/mental disability did not predate service, it did 
predate the VA treatment that provided the basis for service 
connection.  

The Court has held that, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448.  See also 38 C.F.R. §§ 3.310, 3.322 (2007).

Although the cited regulations are nominally applicable to 
preservice disabilities, the Court in Allen found the 
provisions of 38 C.F.R. § 3.322 also applicable to 
aggravation of non-service-connected conditions by service-
connected conditions.  That section provides that, it is 
necessary to deduct from the present evaluation the degree, 
if ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule.  As applied by the Court in Allen, the Board 
interprets this language as requiring deduction from the 
present evaluation, the degree of disability existing prior 
to the aggravation.  

As alluded to above, a medical opinion was obtained on remand 
to assist the Board in determining the appropriate amount of 
this deduction.  However, the January 2008 opinion was 
ultimately inconclusive, the physician stated that the 
requested opinion could not be stated with any certainty 
without resorting to speculation.  

Although VA may compensate the veteran only for service-
connected disability, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

Here, the evidence does not adequately distinguish between 
service-connected and non-service-connected mental diagnoses 
with respect to the resulting symptomatology.  Accordingly, 
consistent with the holding in Mittleider; and, as found in 
the Board's September 2006 decision, the Board must consider 
those symptoms as part of the service-connected disorder.  

(ii.)  70 Percent Ratings

The Board previously found that a 70 percent rating is 
warranted from February 7, 1992, through May 3, 1992, and 
from September 23, 2000, through July 12, 2004.  That portion 
of the decision has been affirmed by the Court.  Upon review 
of the evidence, the Board finds here that a higher 100 
percent rating is not in order for either period.  

A February 2004 report from L.S., M.D. shows that the veteran 
was experiencing worsening depression, confusion and 
agitation, and that he was "significantly depressed."  On 
September 23, 2000, an MMPI-2 was administered, showing that 
the veteran had multiple mental/emotion-based problems with 
few coping resources.  The examiner noted that the veteran 
tended to present multiple dramatic somatic concerns that 
were suggestive of a loss of reality contact at times.  His 
responses suggested that he was in great turmoil, feeling 
both depressed and quite panicked.  The Board notes however 
that near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, are criteria for the 70 percent level.  The fact 
that the veteran has panic attacks does not suggest 
entitlement to a 100 percent rating.

The September 2000 examiner noted that the veteran had no 
plans for the future beyond the moment, and was constantly 
anticipating his own death.  The veteran also had heightened 
irritability as compared to pre-trauma levels.  A February 
2004 psychiatric evaluation report shows that the veteran 
thinks of death frequently, but denied any plans or intention 
to harm himself or others.  Psychiatric outpatient notes in 
January 2002 and May 2002 show no suicidal ideas or plans.  
The Board notes that suicidal ideation is a criterion for the 
70 percent level.  While the veteran clearly has a history of 
a suicide attempt, the evidence during this period does not 
suggest that the veteran went beyond ideation such that he 
was in persistent danger of hurting himself or others.  

There is no suggestion from the evidence during this period 
that the veteran was intermittently unable to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), that he was disoriented to time or place, 
or that he had memory loss for names of close relatives, his 
own occupation or his own name.  The evidence is not 
consistent with persistent delusions or hallucinations, or 
grossly inappropriate behavior.  Moreover, findings in 
September 2000 show a marked inability to make decisions, but 
not total incapacity or gross impairment in thought 
processes, as reflective of a 100 percent evaluation.  

The September 2000 examiner noted that the veteran had 
withdrawn from activities and tried to avoid emotions and 
thoughts related to his suicide attempt.  He was found to 
have a morbid fear of being alone.  He felt no closeness of 
any sort with anyone except his wife, due to feelings of 
being different from others due to his past suicide attempt.  
However, the criteria for the 100 percent level appear to 
require more than social withdrawal, but total occupational 
and social impairment.  Although the veteran's ability to 
relate socially is clearly quite limited, it does not appear 
to be totally impaired.

The Board notes in particular that the veteran's Global 
Assessment of Functioning (GAF) score of 52, as assigned in 
September 2000, is not consistent with total impairment of 
social or industrial functioning, but is consistent with 
moderate impairment of social and industrial functioning.  A 
GAF score of 52 falls within the range of generally moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 50 was assigned in January 2001 which reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.  However, such serious impairment 
in functioning is more consistent with the criteria 
enumerated above for a 70 percent rating than with total 
impairment as required for a 100 percent rating.  These GAF 
scores appear to be based on the veteran's reported 
symptomatology.  There have been assigned no lower GAF scores 
during this period, and the evidence does not indicate 
behavior or impairment in functioning consistent with lower 
GAF scores.  

During the period from February 7, 1992, through May 3, 1992, 
just prior to the assignment of a total rating, a February 7, 
1992, hospital discharge summary indicates that the veteran 
had a severe anxiety disorder.  On examination, he was found 
to be extremely anxious.  The veteran was hospitalized in 
March 1992 due to lower abdominal pain, and stated that he 
planned to overdose on pills to make the pain go away.  The 
veteran was discharged without further reference to suicidal 
ideation or plan.  A GAF score of 65 was assigned during a 
hospitalization in March 1992, reflecting essentially mild 
symptoms.  Id.

Based on such evidence, the Board finds no indication during 
this period that there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such a fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, as 
required for a 100 percent rating under the former criteria.  
The GAF score of 65 clearly does not support symptomatology 
of such severity, and the finding of extreme or severe 
anxiety falls far short of total incapacitation.  

Moreover, the evidence for this period does not demonstrate 
that the attitudes of all contacts except the most intimate 
have been so adversely affected as to result in virtual 
isolation in the community.  The Board notes again that this 
implies more than just social withdrawal on the veteran's 
part, or the constrained social circle that the veteran 
appears to have, but clearly refers to the attitudes of 
others, and therefore contemplates a situation where, due to 
the veteran's behavior and psychiatric symptomatology, others 
refrain from interaction with him.  This is not shown in the 
evidence or even alleged.  

The veteran has been unemployed since 1975, and it may fairly 
be conceded that, due to the combined effect of service-
connected and non-service-connected disabilities, he has been 
unemployable during that period.  However, the evidence for 
the period prior to July 13, 2004, does not establish that he 
was demonstrably unable to obtain or retain employment due to 
his service-connected psychiatric symptomatology.  The record 
contains letters from H.G.P, a licensed psychologist, and 
L.A.Y., D.O., both dated in October 2001, which basically 
attest to the veteran's total occupational impairment.  
However, these opinions are based on all of the veteran's 
disabilities, physical and mental, service-connected and non-
service-connected.  The evidence discussed above, and the GAF 
scores assigned do not demonstrate that the veteran was 
unable to obtain or retain employment due exclusively to his 
service-connected psychiatric/mental symptomatology.  As the 
record contains findings and GAF scores specific to the 
service-connected disability, the Board assigns higher 
probative weight to such evidence, than to evidence which 
does not distinguish between service-connected and non-
service-connected disabilities.  This is entirely consistent 
with Mittleider, 11 Vet. App. at 182.

Accordingly, based on consideration of both versions of the 
rating schedule, the Board concludes that a 100 percent 
rating is not warranted from February 7, 1992, through May 3, 
1992, or from September 23, 2000 to July 18, 2004, because 
the service-connected symptomatology did not more nearly 
approximate the criteria for a 100 percent rating during 
either period.

(iii.)  30 Percent Rating

The veteran is currently assigned a 30 percent rating from 
November 1, 1992, through September 22, 2000.  The criteria 
for a rating higher than 30 percent are set out above.  For 
reasons that will now be discussed, the Board finds that a 
rating higher than 30 percent is not warranted.  

While disability ratings of 70 percent and 100 percent were 
assigned prior to November 1, 1992, the Board finds that the 
symptomatology demonstrated during this period represents a 
genuine improvement in the severity of the veteran's 
psychiatric/mental disability.  The Board notes as 
particularly significant, a November 1992 mental hygiene note 
stating that the veteran's depression has decreased to a low 
level.  There is no evidence of disorder in form or content 
of thoughts.  There is no report of hallucinations.  
Judgement is adequate to meet daily needs.  Insight is good.  

Along the same lines, the report of a December 1997 VA 
psychiatric consultation shows that the veteran's depression 
was found to be stable.  GAF scores of 75 were assigned in 
July 1999 April 1999, and January 1999, indicating transient 
symptoms and no more than slight impairment in social, 
occupational, or school functioning.  Richard v. Brown, 
supra.

With respect to the rating criteria under the current rating 
schedule, the Board finds that the evidence is not consistent 
with a flattened affect.  A March 1994 VA neuropyschiatric 
examination showed that the veteran's affect was appropriate.  
An August 1994 mental hygiene note also shows that the 
veteran's affect was appropriate.  In August 1993, the 
veteran was found to have no affective disorder.  In October 
and November 1993, while there was some restriction of 
affect, it was not found to be flattened.   

The evidence is not consistent with difficulty in 
understanding complex commands.  
A March 1994 VA neuropyschiatric examination showed that the 
veteran's insight, judgment and intellectual capacity were 
adequate.  The veteran was alert and cooperative with no 
loose associations or flight of ideas.  

The evidence is not consistent with impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks).  A March 1994 VA 
neuropyschiatric examination showed good remote and recent 
memory.  A March 1995 VA examination showed that the 
veteran's memory was adequate.  

The evidence is not consistent with impaired judgment.  A 
March 1994 VA neuropyschiatric examination showed judgment to 
be adequate.  An August 1994 mental hygiene note shows that 
judgment was adequate to meet daily needs and there was a 
good contact with reality.  In August 1993, the veteran was 
found to have a realistic attitude.  In November 1993, the 
veteran's judgment appeared adequate to meet daily needs.  In 
November 1993, the veteran was found to have good thought 
form and content.  In October 1993, the veteran showed no 
disordered judgment.  A March 1995 VA examination showed that 
insight and judgment were adequate.  A July 1999 progress 
note shows that the veteran's thoughts were logical and non 
delusional.  Similar results were reported in April 1999 and 
January 1999.

The evidence is not consistent with disturbances of 
motivation and mood.  In a December 1995 evaluation, the 
examiner made note of "death - lying in casket at funeral 
home - shot at by enemy."  It is unclear what significance 
this notation had.  However, a March 1994 VA neuropyschiatric 
examination showed no suicidal or homicidal ideation.  An 
August 1994 mental hygiene note showed that the veteran's 
mood was good.  There was no suicidal or homicidal ideation.  
In August 1993, the veteran was found to have normal mood 
fluctuations, and no suicidality.  The report of a December 
1997 VA psychiatric consultation shows that the veteran 
appeared pleasant and was cracking jokes.  In November 1993, 
while the veteran was found to still have depressive 
symptoms, there were no ruminations, no suicidality and no 
homicidality.  A July 1999 progress note shows that the 
veteran had no suicidal or homicidal ideation.  Similar 
results were reported in April 1999 and January 1999.

The evidence is not consistent with circumstantial, 
circumlocutory, or stereotyped speech, or impaired abstract 
thinking.  There are no pertinent findings with respect to 
the second criterion.  A March 1995 VA examination showed 
that verbal productivity was adequate.  The report of a 
December 1997 VA psychiatric consultation shows that the 
veteran had clear speech.  

The evidence is not consistent with panic attacks more than 
once a week.  The veteran has been noted to demonstrate 
anxiety during this period, as well as panic attacks.  In 
particular, in October 1993, it was noted that the veteran's 
symptoms were suggestive of anxiety with a marked 
concentration deficit.  A June 1994 medical statement in 
support of the claim for aid and attendance benefits notes 
that the veteran has severe panic attacks when left alone.  
However, the Board notes that panic attacks (weekly or less 
often) are one of the criteria for the current 30 percent 
level.  There is no indication that the veteran suffers 
symptoms of the type and degree contemplated for a 50 percent 
rating.  

In essence, the evidence during the period from November 1, 
1992, through September 22, 2000, shows essentially mild to 
moderate symptoms which do not demonstrate the type or degree 
of symptoms required for a rating higher than 30 percent.  
The Board acknowledges that an October 1993 VA outpatient 
treatment report shows that the veteran had a very dependent 
demeanor rendering him excessively dependent on his wife and 
therapist, and that he became depressed when his wife 
attended to other activities, and became agitated and anxious 
with marked concentration deficit.  In addition, a March 1995 
VA examination showed that the veteran had few regular 
activities except church.  This evidence is pertinent to the 
current criterion of difficulty in establishing and 
maintaining effective work and social relationships, and to 
the former criteria of considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
with people, and considerable industrial impairment by reason 
of psychoneurotic symptoms resulting from reduction of 
reliability, flexibility, and efficiency levels.  

In the Board's view, the veteran's social impairment is the 
strongest evidence in favor of a higher rating.  However, in 
light of the veteran's serious overall disability picture, 
including service-connected and non-service-connected 
physical and mental disabilities, there is no indication that 
a dependent demeanor even represents psychiatric 
symptomatology.  The noted anxiety when the veteran's wife is 
not present has been discussed above, and is not a basis for 
a rating higher than 30 percent.  In this instance, the Board 
is inclined to favor evidence such as GAF scores, which more 
clearly describe the level of overall mental function.  The 
Board concludes that, these findings alone, or in connection 
with the other evidence during this period, do not suggest 
that the veteran suffered considerable industrial and social 
impairment due to psychiatric/mental symptomatology.  

The joint motion stipulates that the Board in its prior 
decision did not address an October 1994 statement by the RO 
that, due to the severity of the veteran's nervous condition, 
he cannot be left alone.  In addition, the Board did not 
discuss a June 1994 medical statement in support of the claim 
for aid and attendance benefits indicating that the veteran 
has severe panic attacks when left alone and he is unable to 
care for himself in any way due to mental instability and 
physical ailments.  These were found to be significant 
because the veteran was rated totally disabled due to 
psychiatric illness, for purposes of non-service-connected 
pension, prior to the adjudication which established 
entitlement to service connection for a psychiatric disorder. 

With respect to the first reference, the October 1994 RO 
rating decision includes the following discussion: 

Prior rating action had discontinued aid and attendance 
benefits effective May 1, 1993.  Additional evidence has 
been received and reviewed.  The additional evidence 
shows the veteran continues to have significant 
disabilities including nervous condition, lung 
condition, orthopedic disabilities and glaucoma.  He has 
severe anxiety, shortness of breath and panic attacks.  
He has significant restriction of visual fields.  The 
veteran requires assistance with dressing, bathing and 
shaving.  He is not able to protect himself from the 
hazards and dangers of his daily environment.  Due to 
the severity of his nervous condition he cannot be left 
alone.  

The June 1994 medical statement for consideration for aid and 
attendance, shows diagnoses of COPD, bronchitis, coronary 
artery disease, costochondritis, hiatal hernia with 
gastroesophageal reflux, diverticulosis, degenerative 
arthritis of the lumbar spine with spinal stenosis, and 
psychiatric diagnosis of major depression with suicide 
attempts and panic attacks.  The examiner noted that the 
veteran has severe panic attacks when left alone and is 
unable to care for himself in any way due to his mental 
instability and physical ailments.  

With respect to both statements, the Board finds them of less 
probative significance than the evidence discussed above.  
Both the October 1994 rating decision and the June 1994 
statement, while they contain pertinent findings with respect 
to the veteran's psychiatric/mental disorder, ultimately 
relate to his combined service-connected and non-service-
connected disabilities.  While the June 1994 examiner 
reported severe panic attacks, this fact has already been 
discussed in detail.  Panic attacks are a criterion for a 30 
percent rating.  The statement that he is unable to care for 
himself in any way due to mental instability and physical 
ailments combines service-connected and non-service-connected 
disabilities, and provides no basis upon which to evaluate 
the respective roles of those disabilities.  It is conceded 
that the veteran has multiple disabilities.  In this 
discussion, it is the task of the Board to evaluate but one 
of those disabilities.  In the presence of evidence which 
purports to distinguish the veteran's psychiatric 
symptomatology from physical symptomatology, the Board 
assigns greater probative weight to such evidence in 
comparisons to the June 1994 report.  This is entirely 
consistent with Mittleider, 11 Vet. App. at 182.

With respect to the October 1994 rating decision, the Board 
notes that it is not bound by the findings of the RO.  The 
RO's decision relates to a determination of entitlement to 
aid and attendance benefits for pension purposes.  All 
service-connected and non-service connected disabilities were 
considered.  The RO's finding that, due to the severity of 
his nervous condition he cannot be left alone, is the 
operative finding in terms of the issue on appeal.  This 
appears to relate to a March 1994 VA aid and attendance 
examination, which reported that the veteran is not able to 
protect himself from hazards and dangers of daily 
environment.  He suffers from shortness of breath with 
minimal exertion, and severe panic disorder.  His wife is not 
able to work as the veteran constantly needs his wife to be 
around.  He gets really frightful by himself with 
hallucinations.  

However, this report contrasts sharply with the purely 
psychiatric clinical evidence during the same period.  
Indeed, a March 1994 VA neuropyschiatric consultation, 
conducted on the same day as the aid and attendance 
examination, but by a different physician, showed the veteran 
to be alert and cooperative with no loose associations or 
flight of ideas.  There were no bizarre motor movements or 
tics.  Affect was appropriate.  There were no delusions, 
hallucinations, ideas of reference or suspiciousness.  There 
was no suicidal or homicidal ideation.  The veteran was 
oriented with good remote and recent memory.  Insight, 
judgment and intellectual capacity were found to be adequate.  

Similarly, in December 1992, there was no psychosis, and 
indeed, the veteran was found to have good coping skills.  
Arthritis was considered to be his primary problem.  

An August 1994 mental hygiene note shows that the veteran had 
a good mood and appropriate affect.  He was in good contact 
with reality.  His judgement was found adequate to meet daily 
needs.  There was no suicidal or homicidal ideation.  

In light of the purpose of the March 1994 aid and attendance 
examination, which was to evaluate the veteran's overall 
ability to care for himself, and not to specifically evaluate 
his mental condition, the Board assigns greater probative 
weight to the report of the VA neuropsychiatric examination 
and other clinical evidence during this period than to the 
report of the aid and attendance examination for pension 
purposes, or the findings of the RO with respect to aid and 
attendance and pension.  

Accordingly, based on consideration of both versions of the 
rating schedule, the Board concludes that a rating higher 
than 30 percent is not warranted during the period from 
November 1, 1992, through September 22, 2000, because the 
disability did not more nearly approximate the criteria for a 
50 percent rating during that period.

(iv.)  Specific Contentions

The Board notes, as discussed in the June 2007 joint motion, 
that the veteran was rated totally disabled due to 
psychiatric illness, for purposes of non-service-connected 
pension, prior to the adjudication which established 
entitlement to service connection for a psychiatric disorder, 
effective from February 1992.  The veteran's attorney 
essentially contends that this rating should be carried over 
as the service-connected rating, and that any reduction in 
the percentage assigned for pension purposes should be 
treated as a rating reduction.  

The Board again points out that this case involves the 
initial disability rating assigned following the grant of 
service connection.  The Court has established the concept of 
the "staging" of ratings in such cases, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Court's holding was 
recently expanded to all increased rating claims in Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The concept explicitly 
recognized in these cases is that disabilities may change in 
severity over time, and it is entirely appropriate for the 
assigned disability rating to reflect those changes.  

The Board has considered the regulatory provisions pertaining 
to stabilization of disability evaluations, continuance of 
total disability ratings, and preservation of disability 
ratings, see 38 C.F.R. §§ 3.343, 3.344, 3.951 (2007).  
However, those provisions appear under the heading "Ratings 
and Evaluations; Service Connection."  They do not apply to 
ratings assigned for pension purposes, which are found under 
a separate heading, and which do not include like provisions.  

Similarly, there are several general VA regulations which the 
Court has found applicable to all rating-reduction cases, 
regardless of the rating level or the length of time that the 
rating has been in effect.  See 38 C.F.R. §§4,1, 4.2, 4.10 
(2007).  However, as stated above, this case does not involve 
a rating reduction.  It involves the assignment of staged 
initial disability ratings in conjunction with the grant of 
service connection.  

The Board does not believe that the existence of a pension 
rating or the amount thereof, to include a finding of 
entitlement to aid and attendance for special monthly pension 
purposes, are controlling factors in the assignment of a 
disability rating for service-connected disability.  
Controlling law and regulations provide that the 
establishment of a disability rating should be based on all 
of the evidence of record.  To find otherwise would be to 
afford preferred status, and indeed a protected rating, to 
veterans who received a pension prior to a grant of service 
connection for the same disability.  Such status and such 
protection are not specifically provided in VA law.  In the 
Board's view, the only appropriate basis for the veteran's 
disability rating during any particular period on appeal can 
be the evidence of record reflecting his actual 
symptomatology during that period.  

The veteran's attorney has also asserted that many if not all 
of the psychiatric assessments cited by the Board in support 
of a rating less than 100 percent were made when the 
veteran's wife accompanied him to his mental health clinic 
appointments.  Due to the veteran's profound dependence on 
his wife for stability and psychological support, the Board 
should view these assessments with a degree of skepticism.  
The attorney posited that, to fairly weigh the evidence, the 
Board should seriously consider whether the veteran's 
psychiatric disorder would have manifested itself in a far 
more debilitating manner, without the reassuring presence and 
support of his wife.  

In essence, the veteran's attorney invites the Board to 
speculate on a hypothetical situation.  This the Board cannot 
do.  It is presumed that the psychiatric and medical 
examiners who have evaluated the veteran and in fact reported 
the veteran's dependence on his wife, are competent to 
distinguish the effect of such symptomatology on his clinical 
presentation.  The Board does not possess this particular 
competence, and must base its decision on the evidence 
reported.  

Gunshot Wound Residuals

The Board notes initially that this matter was remanded by 
the Court so that the Board could ensure that the veteran was 
provided with a medical opinion to address the question of 
"whether non-service COPD related to emphysema, the service-
connected gunshot wound residuals, or a combination of the 
two, caused Appellant's current decrease in lung volume."  On 
remand to the originating agency, a medical opinion was 
requested.  The examiner was asked to summarize the extent 
and manifestations of the service-connected gunshot wound 
residuals, to describe those symptoms that are attributable 
to the gunshot wound residuals, as opposed to those that are 
attributable to non-service-connected pathology, and to state 
whether, and if so to what extent, the non-service-connected 
COPD, the service-connected gunshot wound residuals, or a 
combination of the two, caused the current decrease in lung 
volume.  A medical opinion was obtained in December 2007.  

The veteran was originally assigned a 10 percent rating for 
gunshot wound residuals of the chest under Diagnostic Code 
5321, which governs injuries to Muscle Group XXI.  Noting 
that X-rays in May 1992 and February 2002 showed metallic 
fragments retained in the left lung consistent with old 
projectile injury, the Board assigned an increased 20 percent 
initial rating on the basis of 38 C.F.R. § 4.104, Diagnostic 
Code 6845, which provides that a minimum rating of 20 percent 
will be assigned for gunshot wounds of the pleural cavity, 
where a bullet or missile is retained in the lung, where 
there is pain or discomfort on exertion, or where there are 
scattered rales or some limitation of excursion of the 
diaphragm or of lower chest expansion.  Under that provision, 
involvement of Muscle Group XXI will not be separately rated.  

While ratings higher than 20 percent are available under 
Diagnostic Code 6845, on the basis of chronic pleural 
effusion or fibrosis, the Board finds that such a rating is 
not appropriate in the veteran's case.  To warrant a 30 
percent rating, the pulmonary function tests would have to 
show FEV-1 of 56- to 70 percent predicted; FEV-1/FVC of 56 to 
70 percent; or DLCO (SB) 56- to 65-percent predicted.  In 
this case, pulmonary function tests in July 1992 showed mild 
chronic obstructive pulmonary disease and emphysema.  FEV-1 
was noted to be 70 percent predicted.  A chest X-ray in 
September 1988 also showed mild COPD.

Moreover, the Board notes that post-injury X-ray reports show 
only a hematoma in the left lung with the loss of some lung 
tissue, but with essentially clear and normal findings for 
the right lung.  More significantly, the veteran has been 
diagnosed with end-stage COPD, which is not service 
connected, and which predates his gunshot wound to the chest.  

A crucial question to be determined in connection with this 
appeal, therefore, is whether the veteran's non service-
connected pathology is primarily responsible for any 
pulmonary symptomatology.  

In addressing this question, the December 2007 reviewing 
physician concluded that the continuing deterioration in 
pulmonary function tests is more likely due to the chronic 
obstructive pulmonary disease than to the sequelae of the 
gunshot wound.  While a small percentage of the loss of lung 
volume may be attributed to the gunshot wound, the vast 
majority of the loss of lung volume and the decrease in 
pulmonary function and increase in hypoxia, are secondary to 
his chronic obstructive pulmonary disease.

The VA physician noted that bronchoscopy conducted in July of 
1992 revealed chronic changes of the lung tissue related to 
COPD, and also revealed probable fibrosis from the 
hemopneumothorax from the gunshot wound.  The veteran was 
noted to have a normal bronchoscopy at the time of his 
evaluation.  The physician stated that, since that time the 
veteran has had a continuation and progression of COPD, and 
his arterial blood gases over the past several years have 
deteriorated to the point where he was placed on at-home 
oxygen.  

With respect to pulmonary fibrosis, the veteran was noted to 
have a mild degree prior to the self-inflicted gunshot wound.  
While the physician acknowledged that a determination of the 
precise amount of fibrosis that is attributable to the 
gunshot wound versus that attributable to COPD is really not 
possible without resorting to speculation, he went on to 
state that, given the veteran's significant non-service-
connected lung disorder, that "the vast majority" of his 
current decrease in lung volume and pulmonary function, and 
the increase in hypoxia are due to his COPD.

Here, despite the physician's wording, the Board finds that 
his opinion is not inconclusive.  The "precise amount" of 
fibrosis attributable to the service-connected disability was 
not requested and is not necessary for the Board to reach a 
decision.  The physician's finding that the "vast majority" 
of the decrease in lung volume and pulmonary function was 
attributable to non-service-connected pathology is 
sufficiently conclusive without the precise amount being 
provided.  

It was the opinion of L.A.Y., D.O. in October 2001 that the 
chest wound has caused a "great deal of pulmonary problems."  
However, this opinion was not apparently based on a physical 
examination of the veteran.  Further, it is not instructive 
as to the definition of "great deal."  Unlike the December 
2007 opinion, it does not address the relative contributions 
of the gunshot wound and COPD.  For these reasons, the Board 
finds that opinion of the December 2007 VA physician to be 
more probative.  

The Board has considered the veteran's statements, and those 
of his attorney, evidencing their belief that the veteran's 
service-connected gunshot wound residuals are primarily 
responsible for his deterioration in pulmonary function.  
However, as laypersons, they are not qualified to render an 
opinion concerning medical causation or attribution of 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Board places significant weight on the 
conclusion of the December 2007 reviewing physician and on 
the other medical evidence of record.  Such evidence 
demonstrates that the veteran's pulmonary impairment is 
mostly attributable to his non-service-connected COPD.  For 
these reasons, the Board has concluded that a disability 
rating higher than 20 percent is not warranted under 
Diagnostic Code 6845 on the basis of chronic pleural effusion 
or fibrosis. 

The Board has also considered whether a rating higher than 20 
percent is justified under any other potentially applicable 
diagnostic code.  The Board notes that a 20 percent rating is 
the maximum rating available under Diagnostic Code 5321.  
This is true under both the current regulations and those in 
effect prior to the June 1997 amendments.  Moreover, Note 3 
under Diagnostic Code 6845 precludes assigning a separate 
rating under Diagnostic Code 5321 in addition to a rating 
under Diagnostic Code 6845.  

With respect to additional functional impairment due to pain, 
weakness, fatigue or incoordination, in Johnston v. Brown, 10 
Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether a higher 
rating is warranted based on the functional impairment 
specified in 38 C.F.R. §§ 4.40 and 4.45 (2007).  In the 
instant case, the veteran is assigned a 20 percent 
evaluation, the maximum evaluation under Diagnostic Code 
5321.  Accordingly, the aforementioned provisions are not for 
consideration.  

The Board has also considered whether a separate rating for 
the veteran's gunshot wound scars is appropriate.  See 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evidence shows that the veteran has only a small one-inch 
entry scar on the chest and a similar exit scar on the back.  
There is no evidence or assertion that these scars are 
painful, deep, unstable, ulcerated, poorly nourished, 
disfiguring, or adherent, or that they impair motion or 
function.  Accordingly, a compensable rating for scars is not 
warranted under the current or former version of the rating 
schedule.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2002 & 2007).

In sum, for the reasons discussed above, the Board finds that 
a schedular evaluation higher than 20 percent for the 
veteran's gunshot wound residuals is not in order for any 
portion of the initial evaluation period. 

Other Considerations

The Board has considered whether this case, or any component 
thereof, should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  By regulation, extra-schedular ratings may be 
assigned where the schedular criteria are inadequate and 
there are exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  
38 C.F.R. § 3.321(a) (2007).  

While the veteran has been hospitalized repeatedly for many 
reasons, the record does not reflect that the veteran has 
required frequent hospitalizations for his psychiatric 
disability or gunshot wound residuals.  In addition, the 
record does not reflect that the manifestations of disability 
are in excess of those contemplated by the schedular 
criteria.  Clearly, the veteran's service connected disorders 
interfere with his industrial capacity, and limit his ability 
to engage in employment.  However, the disability ratings 
assigned are recognition that industrial capabilities are 
impaired.  See Van Hoose, 4 Vet. App. at 363.  The type of 
impairment demonstrated by the evidence of record is 
completely consistent with the disability ratings assigned.  

In sum, the record, when considered as a whole, does not 
indicate that the average industrial impairment from these 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.  

SMC-Aid and Attendance

The evidence in this case, discussed in detail above, clearly 
establishes that the veteran suffers physical and mental 
incapacity which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his daily environment.  Although the evidence 
does not clearly establish that this incapacity is solely due 
to service-connected disability, the Board finds that an 
allowance is appropriate in this case.  

The Board distinguishes this situation from the situation 
presented above with respect to the initial ratings assigned 
for psychiatric/mental disability prior to July 2004.  In 
particular, with respect to the period from November 1, 1992, 
through September 22, 2000, in which a 30 percent rating for 
psychiatric/mental disability is currently assigned, the 
Board found that, while the evidence did not distinguish 
service-connected mental symptomatology from non-service-
connected symptomatology, there was strong evidence that 
allowed the Board to determine which part of the veteran's 
overall disability picture was attributable to 
psychiatric/mental impairment, as opposed to physical 
impairment.  Here, there is no such evidence.  

In a November 2005 letter, the veteran's private physician, 
M.L.S., M.D. stated that the veteran has multiple medical 
problems.  He is currently living in a nursing home and is 
unable to attend outpatient visits due to his medical 
conditions.  

In a March 2007 medical statement for consideration for aid 
and attendance, the veteran was found not to be able to leave 
home, to bathe or toilet, or to dress without the assistance 
of another.  This was due to multiple diagnoses.  

In a July 2004 letter, the veteran's private physician, T.V., 
stated that the veteran was physically unable to manage his 
VA affairs and also suffers period of mental disorientations 
which preclude him from being able to manage his own affairs.  

As none of these reports differentiates between 
symptomatology attributed to non-service-connected disability 
and a service-connected disability, and as the Board has no 
other medical evidence which does so, the Board concludes 
with resolution of reasonable doubt in the veteran's favor 
that he does require the regular and aid and attendance of 
another as a result of his service-connected disabilities.  
Accordingly, the Board finds that SMC based on the need of 
regular aid and attendance is in order.


							(CONTINUED ON NEXT PAGE)


ORDER

A disability rating higher than 70 percent for psychiatric 
disability from February 7, 1992, through May 3, 1992, is 
denied.

A disability rating higher than 70 percent for psychiatric 
disability from September 23, 2000, through July 12, 2004, is 
denied.

A disability rating higher than 30 percent for the veteran's 
psychiatric disability from November 1, 1992, through 
September 22, 2000, is denied.

A disability rating higher than 20 percent for residuals of a 
gunshot wound to the chest is denied.

Entitlement to SMC based on the need of regular aid and 
attendance is granted, subject to the criteria applicable to 
the payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


